Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 1 of 18 PAGEID #: 350




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 DEAN DENNIS, et al.,                         :      Case No. 1:19-cv-386
                                              :
        Plaintiffs,                           :      Judge Timothy S. Black
                                              :      Magistrate Judge Stephanie K.
 vs.                                          :      Bowman
                                              :
 STATE TEACHERS RETIREMENT                    :
 BOARD, et al.,                               :
                                              :
        Defendants.                           :

DECISION & ENTRY ADOPTING THE REPORT AND RECOMMENDATIONS
       OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 37)

       This civil case is before the Court on the Order of Referral (Doc. 4) to Magistrate

Judge Stephanie K. Bowman. Pursuant to that Order, the Magistrate Judge submitted a

Report and Recommendations (the “Report”) on July 28, 2020. (Doc. 37). The Report

discusses the two pending motions to dismiss (Docs. 22, 24), and the parties’ responsive

memoranda (Docs. 27, 28, 29, 31). Plaintiffs submitted objections to the Report. (Doc.

39). Defendants responded to those objections. (Docs. 40, 41).

                                   I. BACKGROUND

       The Magistrate Judge detailed the allegations in Plaintiffs’ complaint in the

Report, which allegations the Court incorporates here. (Doc. 37 at 2–4).

       In short, Plaintiffs Dean Dennis and Bob Buerkle are retired public school

teachers, seeking to bring a class action on behalf of themselves and all similarly situated

individuals benefiting from the State Teachers Retirement System (“STRS”)’s defined

benefit plan. (Doc. 14 at ¶¶ 1, 6–7). Defendants are the State Teachers Retirement Board
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 2 of 18 PAGEID #: 351




(“STRB”) and the STRB’s individual board members (the “Individual Defendants”). (Id.

at ¶¶ 8–10).

       The STRB administers the STRS. The STRS’s defined benefit plan is funded by

three sources: (1) employee contributions, currently 14% of the employee’s annual

salary; (2) employer contributions; and (3) investment earnings from the foregoing

contributions. (Id. at ¶ 14).

       This lawsuit concerns a retiree’s cost of living allowance (“COLA”) under the

plan. Pursuant to Ohio Rev. Code § 3307.67(A):

               Except as provided in divisions (D) and (E) of this section,
               the state teachers retirement board shall annually increase
               each allowance or benefit payable under the STRS defined
               benefit plan. Through July 13, 2013 the increase shall be
               three per cent. On and after August 1, 2013, the increase
               shall be two percent.

Subsection (E) of this section provides that the STRB “may adjust the increase payable”

for the COLA if the STRB’s actuary, when evaluating the STRS, “determines that an

adjustment does not materially impair the fiscal integrity of the retirement system or is

necessary to preserve the fiscal integrity of the system.” Ohio Rev. Code § 3307.67(E).

       On April 20, 2017, the STRB eliminated the COLA increases. (Doc. 14 at ¶ 48).

Plaintiffs state this was in error for three reasons.

       First, Plaintiffs contend the STRB “relinquished any right” to reduce the COLA

when, in 2013, the STRB adopted Ohio Admin. Code 3307:1-10-01. This administrative

code states that the STRB “shall
                           - - - annually increase each allowance or benefit payable

under the defined benefit plan by two percent,” and the code does not reserve the right to



                                               2
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 3 of 18 PAGEID #: 352




adjust allowances based on an actuary determination. Id. (emphasis added). (See also

Doc. 14 at ¶¶ 42, 49).

       Second, Plaintiffs also contend that they have a “vested right” to annual COLA

increases, pursuant to Ohio Rev. Code. § 3307.42(A), which provides:

               [T]he granting to any person of an allowance, annuity,
               pension or other benefit under the STRS defined benefit
               plan… pursuant to an action of the state teachers’ retirement
               board vests a right in such person, so long as the person
               remains the beneficiary of any of the funds established by
               section 3307.14 of the Revised Code, to receive the
               allowance, annuity, pension, or benefit at the rate fixed at the
               time of granting the allowance, annuity, pension, or benefit.

(See also Doc. 14 at ¶¶ 27, 49).

       Third, even if the STRB could adjust the COLA, the STRB failed to follow the

requirements when adjusting the COLA because no actuary provided a report or

determined a change was necessary to preserve the fiscal integrity of the system. (Id. at

¶¶ 50–51).

       Thus, because of the STRB’s decision to eliminate the COLA, Plaintiffs brought

this suit, alleging violations of federal and state constitutions, breach of contract, breach

of fiduciary duty, and unjust enrichment. (See generally, id.) Plaintiffs seek declaratory

and injunctive relief, monetary damages and/or restitution, interest, and fees and costs.

(Id. at 30, Prayer for Relief).




                                              3
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 4 of 18 PAGEID #: 353




                             II. STANDARD OF REVIEW

       A.     Review of Report and Recommendation

       Pursuant to 28 U.S.C. § 636(b), the District Court may refer dispositive motions,

including motions to dismiss, to a United States Magistrate Judge. Upon such reference,

the Magistrate Judge must promptly submit a Report and Recommendation, providing a

recommended disposition of the motion, as well as proposed findings of fact. Id.; Fed. R.

Civ. P. 72(b). Within 14 days of service of a Magistrate Judge’s Report, the parties may

serve and file specific written objections to the Report for the District Judge’s

consideration. Id.

       If objections are filed, the District Judge “must determine de novo any part of the

magistrate judge’s disposition that has been properly objected to…[and] may accept,

reject, or modify the recommended disposition….” Fed. R. Civ. P. 72(b)(3). Thus, the

district judge is not required to review de novo every issue raised in the original motion,

but only those matters from the Report and Recommendation that received proper

objections. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).

       “[W]hen no timely objection is filed, the court need only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Fed. R.

Civ. P. 72 advisory committee’s notes (citations omitted). The Supreme Court has stated:

“It does not appear that Congress intended to require district court review of magistrate

judge’s factual or legal conclusions, under a de novo or any other standard, when neither

party objects to these findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985).




                                              4
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 5 of 18 PAGEID #: 354




       B.     Motion to Dismiss – 12(b)(6)

       Both parties agree that the Magistrate Judge used the correct standard of review

for a motion to dismiss for failure to state a claim. (Doc. 37 at 1–2). The Court does not

reiterate that standard here.

       C.     Motion to Dismiss – 12(b)(1)

       The STRB also moved to dismiss Plaintiffs’ complaint for lack of jurisdiction

based on Eleventh Amendment immunity. Although the Report did not explicitly detail

the standard of review for a motion to dismiss for lack of jurisdiction, the Magistrate

Judge’s analysis hinges on whether this Court lacks jurisdiction due to Eleventh

Amendment immunity. Accordingly, this Court modifies the Report’s standard of review

section to also include the following standard of review.

       Federal Rule of Civil Procedure 12(b)(1) is the proper vehicle to assert Eleventh

Amendment immunity. Lee Testing & Eng’g Inc. v. Ohio DOT, 855 F. Supp. 2d 722,

725 (S.D. Ohio 2012). In response to a challenge under Rule 12(b)(1), “the plaintiff has

the burden of proving jurisdiction in order to survive the motion.” Nichols v. Muskingum

College, 318 F.3d 674, 677 (6th Cir. 2003) (cleaned up).

       Defendants moving under this Rule have two options—a facial attack of the

pleadings, or a factual attack. Ball by Burba v. Kasich, 244 F. Supp. 3d 662, 671–72

(S.D. Ohio 2017). A facial attack on jurisdiction goes to whether the plaintiff has

properly alleged a basis for jurisdiction, and the trial court takes the allegations of the

complaint as true. Ohio Nat’l Life Ins. Co. v. United States, 922 F.2d 320, 325 (6th Cir.




                                               5
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 6 of 18 PAGEID #: 355




1990). In a factual attack, the Court must weigh the “evidence [before it] to arrive at the

factual predicate that [] jurisdiction exists or does not exist.” Id.

                                      III. ANALYSIS

       A.     Individual Defendants

       The Individual Defendants moved to dismiss Plaintiffs’ claims against them.

(Doc. 24). Plaintiffs allege only individual capacity claims against the Individual

Defendants. (Doc. 14). The Magistrate Judge recommends dismissing all claims against

the Individual Defendants based on qualified immunity. (Doc. 37 at 20–23). Plaintiffs

do not object to the Magistrate Judge’s Report as to the Individual Defendants.

       The undersigned is satisfied that there are no clear errors in the Magistrate Judge’s

Report when discussing the application of qualified immunity to the claims against the

Individual Defendants. Accordingly, the Report as to the Individual Defendants is hereby

ADOPTED, the motion to dismiss (Doc. 24) GRANTED, and the claims against the

Individual Defendants DISMISSED with prejudice.

       B.     The STRB

       The Magistrate Judge recommends dismissing Plaintiffs’ claims against the STRB

based on Eleventh Amendment immunity. (Doc. 37 at 4–16). The STRB is entitled to

Eleventh Amendment immunity if it operates as an arm of the State. Lowe v. Hamilton

Cnty. Dep’t of Job & Family Servs., 610 F.3d 321, 325 (6th Cir. 2010). The STRB bears

the burden of showing that it operates in this capacity. Id. at 324. In assessing whether a

public entity is an “arm of the State” entitled to Eleventh Amendment immunity or a

“political subdivision” not entitled to that immunity, we consider four factors:


                                               6
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 7 of 18 PAGEID #: 356




              (1) the State’s potential liability for a judgment against the
              entity; (2) the language by which state statutes and state
              courts refer to the entity and the degree of state control and
              veto power over the entity's actions; (3) whether state or local
              officials appoint the board members of the entity; and (4)
              whether the entity’s functions fall within the traditional
              purview of state or local government.

Ernst v. Rising, 427 F.3d 351, 359 (6th Cir. 2005) (citations omitted). Of these, “the

state’s potential legal liability for a judgment against the defendant is the foremost factor

to consider in our sovereign immunity analysis.” Lowe, 610 F.3d at 325.

       The entirety of Plaintiffs’ objections attacks the Magistrate Judge’s analysis of

each of the four factors; thus, the Magistrate Judge’s ultimate recommendation that the

STRB is entitled to Eleventh Amendment immunity and its motion to dismiss should be

granted. (See generally, Doc. 39). 1 The Court will discuss each factor and as discussed,

infra, agrees with the Magistrate Judge’s well-reasoned analysis.

              1.      The State’s Potential Liability for a Judgement Against the
                      Entity

       The Magistrate Judge determined that this factor weighed in favor of the STRB

because the State would face potential liability for a judgment against the STRB. (Doc.

37 at 8–13). When reaching this conclusion, the Magistrate Judge provided a detailed

and thorough analysis of the relevant case law and state statutes governing the STRB and

the STRS. (Id.)

       Plaintiffs assert three objections: (1) the Magistrate Judge ignored and/or went

beyond the allegations in the complaint, making an incorrect factual determination that

1
 Plaintiffs do not object to the Magistrate Judge’s determination that the STRB did not waive
immunity. (Doc. 37 at 16–18).

                                               7
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 8 of 18 PAGEID #: 357




the General Assembly has historically contributed to the STRS; (2) the Magistrate

Judge’s “ruling appears to be premised on the assumption” that the State would bail out

the STRS if it ran out of funds; and (3) the STRS funds are not state funds, but trust funds

held to the benefit of members. (Doc. 39 at 4–9). These objections are not well-taken.

       First, the Magistrate Judge was not solely bound to the allegations in Plaintiffs’

complaint. “Eleventh Amendment immunity is a true jurisdictional bar that courts can—

but are not required to—raise sua sponte at any stage in the litigation, and once raised as

a jurisdictional defect, must be decided before the merits.” Russell v. Lundergan-Grimes,

784 F.3d 1037, 1046 (6th Cir. 2015). In this case, the STRB makes a factual attack on

jurisdiction, i.e. whether it is entitled to such Eleventh Amendment immunity. When a

factual attack is made, “we do not presume the truth of factual allegations pertaining to

our jurisdiction to hear the case.” Id. at 1045.

       Moreover, the Magistrate Judge’s reasoned analyses was based in publicly

available information: prior case law, statutes, and legislative history. Thus, even if the

Magistrate Judge was bound to assume the allegations in the complaint were true – which

the Magistrate Judge was not – it was not improper to consider the relevant case law, the

language of the statutes in dispute, and matters of public record. Amini v. Oberlin Coll.,

259 F.3d 493, 502 (6th Cir. 2001). 2


2
  Plaintiffs’ objection that the Magistrate Judge considered evidence outside of the pleadings is
also not well-taken because Plaintiffs have submitted evidence beyond the complaint in a notice
filed after the Report was submitted. (Doc. 45). Plaintiffs noticed an email, sent from one of the
Individual Defendants to a retired teacher, purporting to show that the STRS receives no funds
from the State treasury because the Individual Defendant writes: “Pensions in Ohio are NOT
guaranteed by the state. STRS is on its own if we get into trouble.” (Doc. 45-1 at 5). Although

                                                8
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 9 of 18 PAGEID #: 358




       Plaintiffs’ second objection contends that the Magistrate Judge implicitly assumed

that the State would bail out the STRS if it ran out of funds. In support of this objection,

Plaintiffs contend “that the Magistrate [Judge] 3 reasoned that ‘any increase in employer

contributions required by a potential shortfall in the Guarant[ee] Fund ultimately would

come from the State treasury.’” (Doc. 39 at 6 (citing Doc. 37 at 11) (emphasis added by

Plaintiffs)).

       First, Plaintiffs’ objection is not-well taken because this cherry-picked quote from

the Report is not one of the Magistrate Judge’s conclusions, rather it was the Magistrate

Judge’s summation of what the “STRB maintains.” (Doc. 37 at 11). Second, the

Magistrate Judge’s conclusion that the State treasury faces potential liability if judgment

is entered against the STRB was based on an analysis of the relevant Ohio statutes, Ohio



this email clearly weighs in Plaintiffs’ favor, it does not change the statutory scheme, that the
State treasury is potentially liable, or the balancing of all four Ernst factors, discussed infra.
3
 Plaintiffs incorrectly refer to the Magistrate Judge as “Magistrate” throughout their objections.
As iterated by Judge Bowman in Lucas v. DeSilva Auto. Servs., No. 1:16-CV-790, 2018 WL
2020744, at *1, n.2 (S.D. Ohio May 1, 2018), report and recommendation adopted, No. 1:16-
CV-00790-MRB, 2019 WL 1440458 (S.D. Ohio Mar. 31, 2019):

                Shakespeare once famously wrote that a rose “by any other name
                would smell as sweet.” Still, lawyers and judges strive to be
                precise. [] Plaintiff[s] both misidentify the undersigned as
                “Magistrate” rather than “Magistrate Judge.” The title of
                Magistrate no longer exists in the U.S. Courts, having been
                changed to “Magistrate Judge” in 1990. See Judicial
                Improvements Act of 1990, 104 Stat. 5089, Pub. L. No. 101-650, §
                321 (1990). In federal court, the designation “Magistrate” before
                “Judge” is an adjective that denotes the type of federal judicial
                officer, similar to the use of the word “Bankruptcy” in describing a
                U.S. Bankruptcy Judge. Thus, the correct title for a judicial officer
                with the surname of Smith would be “Magistrate Judge Smith” or
                “Judge Smith,” not Magistrate Smith.

                                                  9
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 10 of 18 PAGEID #: 359




cases, case law from this jurisdiction related to Eleventh Amendment immunity and

retirement systems, and similar case law of other jurisdictions. (Id. at 13). This Court

finds no error in the Magistrate Judge’s analysis.

       Of import to the first factor in this case are the relevant statutes: Employers deduct

a contribution to the STRS from an employee’s payroll each period. Ohio Rev. Code

§ 3307.29. Employers are also required to contribute a certain rate to the STRS. Id. at

§ 3307.28. Employers must deduct the entire amount of employer contributions to the

STRS from the amounts allocated to the employer from the State. Id. at § 3307.31 (citing

id. at §§ 3314.08, 3317, 3326.33). Thus, employer contributions to the STRS flow from

the State treasury to the employer to the STRS. As the Magistrate Judge explained, this

leads to potential liability for the State treasury if judgment is entered against the STRB

because employers make their contributions to the STRS from the amounts allocated by

the State treasury. If employers cannot satisfy such contributions, potential liability of

the State may trigger.

       Plaintiffs’ final objection to this factor is that the STRS funds are not state funds,

but trust funds; thus, it was error to determine that the State treasury would be liable for

any loss or debt incurred by the STRS. (Doc. 39 at 7–8). To support this objection,

Plaintiffs contend that, in the event there is a shortfall in STRS contribution, the STRB

cannot turn to the State treasury to make up that shortfall. (Id. (citing Ohio Rev. Code

§ 3307.30)). According to Plaintiffs, pursuant to Ohio Rev. Code § 3307.14, if the STRS

maintains insufficient funds to provide required benefits, and if the STRS’s “Guarantee




                                              10
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 11 of 18 PAGEID #: 360




Fund,” i.e., if the emergency fund is also insufficient, the employer – not the State

treasury – must make up the difference.

       However, like Plaintiffs’ second objection, this objection also fails. To be sure, an

employer may also contribute to the STRS through other funding. Ohio Rev. Code.

§ 3307.14. However, as detailed, employers are mandated to use state appropriated funds

for the entire amount of STRS contributions owed. Money is still potentially flowing

from the State treasury, warranting immunity. Moreover, the statutory scheme

contemplates that the State treasury will make contributions to the STRS:

               All amounts due the state teachers retirement system from the
               state treasury pursuant to this chapter shall be promptly paid
               upon warrant of the director of budget and management
               pursuant to a voucher approved by the director.

Ohio Rev. Code § 3307.32. Thus, considering the foregoing, Plaintiffs’ objections are

not well-taken. 4

       The Court recognizes that the overarching theme of Plaintiffs’ objections to this

factor is that the STRS is self-sustaining and autonomous – the State treasury is not

required to guarantee funds to the STRS and is not actually liable for any judgment

entered against the STRB. Plaintiffs miss the mark.




4
  The Magistrate Judge also found persuasive how institutions of higher learning, e.g., public
universities, contribute even more directly to the STRS and have long been considered “arms of
the state” that “rely on state funds.” (Doc. 37 at 11). In such cases, the State treasury, the public
university, and the STRS are even more closely wound together, warranting immunity. Plaintiffs
do not object to this reasoning or conclusion. One of the two named plaintiffs, according to the
amended complaint, taught at such public universities, Miami University and Cincinnati State.
(Doc. 14 at ¶ 7).

                                                 11
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 12 of 18 PAGEID #: 361




       The Supreme Court in Hess linked this inquiry to the following:

              The proper focus is not on the use of profits or surplus, but
              rather is on losses and debts. If the expenditures of the
              enterprise exceed receipts, is the State in fact obligated to
              bear and pay the resulting indebtedness of the enterprise?
              When the answer is “No”—both legally and practically—then
              the Eleventh Amendment’s core concern is not implicated.

Hess v. Port Auth. Trans-Hudson Corp., 513 U.S. 30, 51 (1994). In this instance, the

answer is “potentially.”

       If the STRB is liable, damages will come from the STRS, its Guarantee Fund, or

employers. Ohio Rev. Code § 3307.14. As discussed, the state statutes dictate that each

employer is required to deduct entire contributions to the STRS from those state

appropriated amounts. Id. at § 3307.31. Thus, the money will come from the State

treasury through the employer, or the State treasury may simply pay the amount owed.

Id. at § 3307.32. In this instance, the answer to the Hess question may be undoubtedly:

“Yes.” Alternatively, the Court also recognizes Plaintiffs’ argument that employer

contributions to the STRS may flow from other sources, e.g., a tax levy. Id. § 3307.14.

In this instance, if the STRB were liable and no employer could fully fund their

contributions through State treasury appropriations, the answer to the Hess question may

be undoubtedly: “No.”

       The answer here is not so black and white, not so always or never legal liability.

The answer, instead, lies in between, in the realm of potential legal liability. And, such

liability is enough to warrant Eleventh Amendment immunity, particularly when weighed

with the other factors. As the Magistrate Judge quoted in the Report:



                                            12
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 13 of 18 PAGEID #: 362




              While there can be little doubt that the state-treasury inquiry
              will generally be the most important one, it also seems clear
              that it is not the sole criterion for determining whether an
              agency is a state entity for sovereign immunity purposes. The
              sovereign immunity doctrine is about money and dignity—it
              not only protects a State’s treasury, but also pervasively
              emphasizes the integrity retained by each State in our federal
              system.

Ernst, 427 F.3d at 364 (cleaned up). The weighing of the four Ernst factors supports

these two core principles. Thus, the Court now turns to factors two through four.

              2.      The Language By Which State Statutes and State Courts Refer
                      to the Entity and the Degree of State Control and Veto Power
                      Over the Entity’s Actions

       “Under Ernst, the second factor includes four considerations: (1) how state statutes

refer to the entity; (2) how state courts refer to the entity; (3) the degree of state control

over the entity; and (4) the state’s veto power over the entity’s actions.” Kreipke v.

Wayne State Univ., 807 F.3d 768, 777 (6th Cir. 2015) (citing Ernst, 427 F.3d at 359).

       The Magistrate Judge found that Plaintiffs “implicitly concede[d]” that both state

statutes and how state courts 5 refer to the STRB/STRS weigh in favor of the STRB.

(Doc. 37 at 14). Plaintiffs do not object. Plaintiffs, however, argue that the Magistrate

Judge erred by not recognizing that the State’s control or veto power over the STRB or

the STRS is “essentially nonexistent.” (Doc. 39 at 10). Thus, in Plaintiffs’ view, this

factor should not favor the STRB.



5
 See, e.g., State ex rel. Schumacher v. State Teachers Ret. Bd., 584 N.E.2d 1294 (Ohio Ct. App.
1989) (holding STRB a state agency); Appeal of Ford, 446 N.E.2d 214 (Ohio Ct. App. 1982)
(STRB a “public agency created by statute”); see also Ashmus v. Bay Vill. City Sch. Dist. Bd.
Educ., Case No. 1:06-cv-2364, 2007 WL 120164 (N.D. Ohio Jan. 9, 2007) (dismissing suit
against the STRB based on Eleventh Amendment immunity).

                                               13
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 14 of 18 PAGEID #: 363




       The Court disagrees. There is no dispute that the STRB maintains a high level of

autonomy from State control; however, the STRB’s level of autonomy is dictated by state

statute, which statutes Plaintiffs readily cite. (Id. (citing Ohio Rev. Code §§ 3307.03,

3307.04, 3307.15)). Moreover, as the Magistrate Judge discussed in the third factor,

Ohio Rev. Code § 171.01 establishes the “Ohio retirement study council,” which council

reviews the policies, objectives, and criteria of the state retirement systems and boards,

like the STRB, and submits a report to the Governor and General Assembly. The report

includes: “asset allocation targets and ranges, risk factors, asset class benchmarks, time

horizons, total return objectives, relative volatility, and performance evaluation

guidelines.” Id. at § 171.04(D). Thus, even if the council cannot veto certain acts of the

STRB, this council’s existence pursuant to statute indicates that the State has shown its

intent to assert some level of control over and/or review of the STRB and the STRS.

       In total, the Court weighs all the considerations of the second factor, not only

control or veto power. “The caselaw analyzing Eleventh Amendment immunity has not

treated the Ernst factors, or the considerations relevant to any one of them, as a checklist

that must be satisfied to establish immunity.” Kreipke, 807 F.3d at 777–78 (emphasis

added). “Rather, the Ernst factors are weighed and balanced against each other based on

the unique circumstances of the case.” Id. at 778 (collecting cases).

       Here, the considerations of the second factor – State statutes and case law, control,

and veto power – favor the STRB when weighed and balanced.




                                             14
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 15 of 18 PAGEID #: 364




              3.     Whether State or Local Officials Appoint the Board Members of
                     the Entity

       The Magistrate Judge determined that this factor did not weigh against finding that

the STRB is an arm of the state because:

              No local officials appoint the members of the Board. By
              statute, the Governor, State Treasurer, Speaker of the House,
              and Senate President appoint four members of the Board.
              R.C. § 3307.05. Five additional members are “contributing
              members” and two are “retired teacher members” who are
              elected by the members and beneficiaries as a whole, on a
              state-wide basis.” See R.C. § 3307.05(D)–(E); Appeal of
              Ford, 446 N.E.2d at 215 (Emphasizing that in addition to the
              appointed members, “[t]he general election is statewide in
              scope.”)

(Doc. 37 at 15). Plaintiffs contend that the Magistrate Judge erred when stating that the

elected members of the STRB are elected on a “state-wide basis” because one’s

eligibility to vote depends on whether one is a member of the STRS, not an Ohio

resident. (Doc. 39 at 11). Thus, the third factor should weigh “squarely against”

Eleventh Amendment immunity. (Id.)

       This Court does not agree. To be sure, seven of the eleven members are elected by

STRB members and beneficiaries. However, as Plaintiffs concede, four of the eleven

members of the board are appointed by the State and its officials. Plaintiffs also do not

address that the “Ohio retirement study council,” discussed supra, is comprised of

members of the General Assembly and other state officials. R.C. § 1707.01. Although

these are not members of the STRB, these officials have oversight over the STRB. Thus,

this factor does not weigh “squarely against” immunity. At most, it is neutral and not

enough to overcome the other three factors.


                                              15
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 16 of 18 PAGEID #: 365




              4.     Whether the Entity’s Functions Fall Within the Traditional
                     Purview of State or Local Government

       The Magistrate Judge concluded that this factor also weighed in the STRB’s favor,

citing both Ernst and Appeal of Ford. (Doc. 37 at 15–16). Plaintiffs contend this was in

error, again asserting arguments related to the STRS’s funding. (Doc. 39 at 12).

Plaintiffs argue that, unlike Ernst, where “the Sixth Circuit found that a retirement system

for the statue judiciary was within the purview of government because ‘the retirement

system is funded by annual appropriations from the state legislature…and serves the

officers of one of three essential branches of government,” the STRS is not a traditional

purview of government because it “holds no state funds and is not dependent upon state

appropriations.” (Id. (citing Ernst, 427 F.3d at 361) (alterations and emphasis in

original)). Thus, Plaintiffs ask this Court to find that STRB is akin to a private

investment firm, managing a pension fund for public employees, instead of a traditional

purview of state government. (Id.)

       The Court disagrees. The Ernst Court held on the fourth factor the following:

              Fourth, the retirement system’s operations have far more in
              common with a traditional state function than a local one.
              Doubtless, a local government may create and fund a
              retirement system, and many local governments do just that.
              But when, as in this case, the retirement system is funded by
              annual appropriations from the state legislature, operates in
              part through the Michigan Treasury and in part through the
              State's Department of Management and Budget, operates on a
              statewide basis and serves the officers of one of three
              essential branches of state government (the judiciary) as well
              as several other state-wide officials, it is fair to say that the
              retirement system performs a traditional state function.




                                             16
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 17 of 18 PAGEID #: 366




Ernst, 427 F.3d at 361. Thus, while appropriations from the state legislature were a

contributing factor, the Sixth Circuit also considered how the state retirement system was

operating on a statewide basis serving an essential branch of state government and state-

wide officials. Id.

       So too here. The state teachers retirement system is for the benefit of retired

teachers who taught state-wide. The retirement system was created as “a substantial and

integral factor in securing and retaining qualified teachers, thus improving the quality of

instruction in the public school system” across the entire state. Appeal of Ford, 446

N.E.2d at 216 (citing State Teachers Retirement Bd. V. Bd. Of Tax Appeals, 202 N.E.2d

418 (Ohio 1964)). The STRB is operating at a state, not local, level.

       In sum, the Ernst factors, when balanced and weighed, favor the STRB and the

ultimate determination that the STRB has carried its burden of demonstrating that it is an

arm of the state and entitled to Eleventh Amendment immunity in this case. Like the

other courts holding that a state employee retirement system is an arm of the State, this

Court does the name. Ernst, 427 F.3d at 361 (collecting cases).

              5.      Dismissal Without Prejudice

       The Magistrate Judge recommended dismissing this case in full, with which

recommendation this Court agrees. The Court clarifies that the dismissal of Plaintiffs

claims against the STRB for lack of jurisdiction due to Eleventh Amendment immunity is

a dismissal without prejudice, and such dismissal does not prevent Plaintiffs from




                                             17
Case: 1:19-cv-00386-TSB-SKB Doc #: 48 Filed: 08/17/21 Page: 18 of 18 PAGEID #: 367




pursuing the proper forum. Ernst, 427 F.3d at 367. 6 See also Ohio Rev. Code

§ 3307.131 (“Any action brought against the state teachers retirement system or the state

teachers retirement board or its officers, employees, or board members in their official

capacities shall be brought in the appropriate court in Franklin county, Ohio.”).

                                    IV. CONCLUSION

       Based upon the foregoing:

       1.     The Report and Recommendation (Doc. 37) is ADOPTED, as expanded
              upon here;

       2.     Defendants’ motions to dismiss (Docs. 22, 24) are GRANTED;

       3.     Plaintiffs’ claims against the STRB are DISMISSED without prejudice;

       4.     Plaintiffs’ claims against the Individual Defendants in their individual
              capacities are DISMISSED with prejudice; and,

       5.     There Clerk shall enter judgment accordingly, whereupon this action is
              TERMINATED upon the docket of this Court.

       IT IS SO ORDERED.

Date: 8/17/2021                                                 s/Timothy S. Black
                                                              Timothy S. Black
                                                              United States District Judge




6
 Plaintiffs state they are not alleging, and have not attempted to allege, an Ex Parte Young
exception to Eleventh Amendment immunity in connection with their claim for injunctive relief.
(Doc. 28 at 5, n.2).

                                              18
